United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-905
Issued: December 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2012 appellant filed a timely appeal from a February 6, 2012 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP), which denied her claim
for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed a
bilateral shoulder condition in the performance of duty causally related to factors of her federal
employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 6, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant requests temporary light-duty employment.
FACTUAL HISTORY
On July 8, 2010 appellant, then a 49-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that she developed a bilateral shoulder condition due to factors of her
federal employment. She indicated that her first employment injury occurred in 1996, the second
in 2002 and the third in 2008.3 After the third injury, appellant returned to full duty in
September 2008 and through the course of time, her duties and previous accidents caused the
impairment of her shoulders.
Appellant submitted two light-duty requests dated June 17 and August 2, 2010.
A June 3, 2010 magnetic resonance imaging (MRI) scan of the left shoulder revealed a
1.2 centimeter tear of the supraspinatus tendon of the left shoulder, degenerative joint disease at
the acromioclavicular (AC) joint and biceps tendon rupture.
On June 25, 2010 Dr. Robert Lowery, a Board-certified orthopedic surgeon, performed
an arthroscopy of the left shoulder with debridement of biceps tendon tear, subacromial
decompression and rotator cuff repair.
In an August 11, 2010 report, Dr. Lowery provided a history of appellant’s medical
treatment and diagnosed tendinitis and rotator cuff tear. He opined that appellant’s work duties
such as lifting, pushing, pulling, twisting, reaching above the shoulders and grasping mail for
many years caused her conditions. Dr. Lowery noted that appellant mentioned work injuries in
1989,4 1997, 2002 and 2008 where a pattern of using repetitive motions after an injury caused a
recurrence of accidents. Appellant also mentioned a work injury in 2006 in which she broke a
fall when pushing a cart. According to Dr. Lowery, while the act of falling did not automatically
necessitate a tear within the rotator cuff, the tendon in her shoulder could have snapped,
depending on how she landed.
In an August 20, 2010 letter, OWCP informed appellant of the deficiencies of her claim
and afford 30 days for the submission of additional evidence.
In a February 27, 2003 report, Dr. James C. McIntosh, Jr., a Board-certified orthopedic
surgeon, recommended that appellant avoid excessive overhead activities. He advised that, if she
was placed in a position where she had to do a lot of lifting, he asked to limit this at 40 hours a
week. Dr. McIntosh opined that most of appellant’s condition had been related to the upper
extremities and that having her in a seated position intermittently would have a positive effect to
her condition.

3

The record reveals that OWCP accepted a sacroiliac strain/sprain injury occurring on November 17, 1997 in
File No. xxxxxx482; a left wrist and trapezius (shoulder) strain for a June 12, 2002 occupational disease claim in
File No. xxxxxx964; and chest and bilateral shoulder injury on May 19, 2008 in File No. xxxxxx610.
4

The record reveals that OWCP accepted that appellant sustained a lumbar condition on April 2, 1989 in File No.
xxxxxx509.

2

In an April 15, 2010 report, Dr. Lowery indicated that appellant was seen as a selfreferral for evaluation of bilateral shoulder pain. He reported that she felt that this all initiated
when she extended her exercise program to include weightlifting as upper extremity activities.
Dr. Lowery noted that appellant worked as a postal clerk and could identify no particular trauma.
Appellant stated that any sort of lifting over shoulder height was very painful on the left and
moderately painful on the right. Dr. Lowery indicated that her right shoulder problem was a
“nonemployment, nonauto, nonhome[-]related accident injury, which occurred on or around
F[ebruary 15, 20]10.” He diagnosed bilateral subacromial impingement bilateral pectoralis
major tightness bilateral scapular dyskinesis.
On May 27, 2010 Dr. Lowery diagnosed left shoulder biceps tendinitis and rotator cuff
tear. He further found that appellant’s right shoulder pain had resolved. On June 16, 2010
Dr. Lowery recommended left shoulder arthroscopy and diagnosed neck pain.
In a September 10, 2010 letter, the employing establishment controverted appellant’s
claim and submitted photographs of special accommodations for her, a position description and
qualification standard for a distribution, window and mark-up clerk. The employing
establishment indicated that her federal employment required: lifting/carrying up to 30 pounds,
pushing up to 70 pounds, sitting, walking and grasping. It stated that appellant’s job did not
require: kneeling, climbing, pulling, bending, stooping or twisting.
The employing
establishment stated that she did not work above her shoulders at all and if she reached above her
shoulder it was to retrieve a left notice article from shelf maybe 0 to 1 hours a day, was very
intermittent and she was to solicit assistance with any weight at all.
By letter dated August 3, 2010, the employing establishment notified appellant that it did
not have any limited-duty positions to offer that would fall within her medical restrictions, which
included: eight hours of sitting; intermittent standing, walking and driving; no lifting/carrying,
pushing/pulling, climbing, repetitive motion of hands, grasping, kneeling, bending, stooping,
twisting, reaching and/or working above shoulders.
On September 8, 2010 appellant requested a light-duty position. Dr. Lowery indicated
that she was absent from work for the period June 15 to 25, 2010 due to left shoulder rotator cuff
repair and was able to return to work as of September 8, 2010 with restrictions.
By decision dated September 27, 2010, OWCP denied the claim finding that the evidence
of record failed to establish fact of injury.
On October 2, 2010 appellant requested a review of the written record by an OWCP
hearing representative. Thereafter, she submitted a September 8, 2010 report by Dr. Lowery
who opined that if she was forced to return to full duty she was at an extremely high risk of
having another rotator cuff injury. Dr. Lowery strongly recommended permanent light or
limited-duty work with shoulder-strengthening exercises.
In a November 9, 2010 letter, the employing establishment advised appellant that she
would be removed from her federal employment effective 30 days from her receipt of the letter.
It charged her with failing to provide accurate information on OWCP documents. Appellant
submitted a claim form on July 8, 2010 indicating that she first became aware of her condition on

3

April 15, 2010 and in an April 15, 2010 report Dr. Lowery stated that she reported that her
bilateral shoulder pain initiated when she extended her exercise program to include weightlifting
as upper extremity activities. Dr. Lowery’s noted that her right shoulder condition was not
employment related and occurred on or around February 15, 2010. The employing establishment
found that appellant’s behavior was so egregious that it warranted immediate removal, even
though it was a first time offense.
In a November 15, 2010 report, Dr. Lowery indicated that appellant was doing much
better after her surgery with the exception of some mild swelling.
In a January 5, 2011 narrative statement, appellant argued that her removal from
employment was without basis in fact or merit and added financial, psychological and emotional
injury and trauma to the pain and suffering already visited by the occupational disease. She
requested dismissal of the charges and an immediate reinstatement of her employment in
accordance with conditions consistent with her occupational disease.
By decision dated February 8, 2011, an OWCP hearing representative affirmed and
modified the September 27, 2010 decision finding that although appellant established fact of
injury, the evidence of record failed to establish causal relationship between her bilateral
shoulder condition and the implicated employment factors.
On March 24, 2011 appellant requested reconsideration and resubmitted evidence in
support of her claim.
By decision dated February 6, 2012, OWCP granted and conducted a merit review as the
reconsideration decision was delayed beyond 90 days. It denied modification of its February 8,
2011 decision on the basis that the medical evidence submitted was not sufficient to establish
causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury6 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty, in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
5

5 U.S.C. §§ 8101-8193.

6

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
7

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

4

occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.9
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof in establishing that
she developed a bilateral shoulder condition in the performance of duty. The record reflects that
her federal employment requires lifting/carrying up to 30 pounds, pushing up to 70 pounds,
sitting, walking and grasping. Additionally, appellant has been diagnosed with bilateral shoulder
pain. However, she has not established that her condition is causally related to any of these
factors of her federal employment.
On April 15, 2010 Dr. Lowery indicated that appellant was seen as a self-referral for
evaluation of bilateral shoulder pain, which she felt was initiated when she extended her exercise
program to include weightlifting as upper extremity activities. He indicated that her right
shoulder condition was a nonemployment-related injury which occurred on or around
February 15, 2010. On May 27, 2010 Dr. Lowery diagnosed left shoulder tendinitis and rotator
cuff tear and further found that appellant’s right shoulder pain had resolved. On June 16, 2010
he diagnosed neck pain. On June 25, 2010 Dr. Lowery performed left shoulder surgery. In an
August 11, 2010 report, he opined that appellant’s work duties such as lifting, pushing and
grasping mail for many years caused her conditions. Dr. Lowery noted that she mentioned work
injuries in 1989, 1997, 2002 and 2008 and a work injury in 2006, in which she broke a fall when
pushing a cart. According to him, while the act of falling did not automatically necessitate a tear
within the rotator cuff, the tendon in appellant’s shoulder could have snapped, depending on how
she landed. On September 8, 2010 Dr. Lowery strongly recommended permanent light or
limited-duty work. He provided firm diagnoses and identified appellant’s work duties.
However, Dr. Lowery’s opinions were speculative and he failed to provide a rationalized opinion
explaining how factors of her federal employment, such as lifting/carrying, pushing, sitting,
walking and grasping, caused or aggravated her bilateral shoulder condition. The Board has held
that the mere fact that appellant’s symptoms arise during a period of employment or produce
symptoms revelatory of an underlying condition does not establish a causal relationship between
her condition and her employment factors.10 Lacking thorough medical rationale on the issue of
8

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

causal relationship, the Dr. Lowery’s reports are insufficient to establish that appellant sustained
an employment-related injury.
In his February 27, 2003 report, Dr. McIntosh recommended that appellant avoid
excessive overhead activities and advised that if she was placed in a position where she had to do
a lot of lifting, he asked to limit this at 40 hours a week. He opined that most of her condition
had been related to the upper extremities and that having her in a seated position intermittently
would have a positive affect to her condition. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.11 As such, the Board finds that appellant did not meet
her burden of proof with the submission of Dr. McIntosh’s report.
The June 3, 2010 MRI scan is diagnostic in nature and therefore does not address causal
relationship. As such, the Board finds that it is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.12 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence. As
appellant has not submitted any medical evidence to support her allegation that she sustained an
injury causally related to the indicated employment factors, she failed to meet her burden of
proof to establish a claim.
On appeal, appellant requests temporary light-duty employment. However, the only issue
before the Board, for which OWCP issued a final adverse decision is whether she sustained a
shoulder condition in the performance of duty causally related to factors of her federal
employment.13 As the Board has found above, she has not. Thus, appellant’s request is not
substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
developed a bilateral shoulder condition in the performance of duty causally related to factors of
her federal employment.

11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See Anna C. Leanza, 48 ECAB 115 (1996).

13

See 20 C.F.R. §§ 501.2(c) and 501.3(a), respectively.

6

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

